Generally, a consent judgment may not be directly or collaterally attacked in the absence of allegations of irregularity or fraud in the procurement of the judgment.Sponseller v. Sponseller (1924), 110 Ohio St. 395, 399,144 N.E. 48, 49; Mack v. Mack (Sept. 28, 1987), Richland App. No. CA-2479, unreported, 1987 WL 18620; Schenk v. Mohre (Oct. 28, 1983), Wood App. No. WD-83-33, unreported, 1983 WL 6982. However, public policy requires a limited exception to this judicially imposed general rule where the ultimate issue involves a governmental agency which is called upon to administer a statutory duty dealing with health and safety issues affecting a significant number of people. When a public agency enters into an agreement based upon the mistaken belief that the beneficiaries of the safety regulation are in agreement with the proposed settlement, it is not an *Page 677 
abuse of discretion to grant a timely Civ.R. 60(B) motion. Because these conditions exist here, I concur in judgment.
PETER B. ABELE, J., concurs in the foregoing opinion.